THOMPSON, Presiding Judge,
dissenting.
Because I believe our caselaw prohibits us from applying the harmless-error rule to the specific circumstances of this case; I must respectfully dissent.
It is well settled that a trial court will use one of two standards in custody-modification proceedings: the more stringent standard set forth in Ex parte McLendon, 455 So.2d 863 (Ala. 1984) (“the McLendon standard”), and the less stringent standard set forth in Ex parte Couch, 521 So.2d 987 (Ala. 1988) (“the best-interests standard”). Typically, a trial court’s application of the incorrect standard requires reversal of that trial court’s judgment and remand of the cause for' application of the proper standard. Spears v. Wheeler, 877 So.2d 607, 608 (Ala. Civ. App. 2003).
However, in Rehfeld v. Roth, 885 So.2d 791 (Ala. Civ. App. 2004), this court discussed the applicability of the harmless-error rule to an appeal from a custody-modification judgment when a trial court has applied the incorrect standard to those proceedings.
“In appeals from a judgment denying a custody petition where the [best-interests] standard was applied, but where the McLendon standard should have been applied, and in appeals from a judgment granting a custody petition where the McLendon standard was applied, but where the [best-interests] standard should have been applied, we have affirmed the judgments under review, concluding that the trial courts’ errors were harmless. See Lawley v. Byrd, 689 So.2d 191 (Ala. Civ. App. 1997), and I.M. v. J.P.F., 668 So.2d 843 (Ala. Civ. App. 1995). However, where trial courts have denied custody petitions after applying the more stringent McLendon standard where the less stringent [best-interests] standard should have been applied, we have reversed those judgments and remanded the cases for those trial courts to apply the [best-interests] standard. See Davis v. Davis, 753 So.2d 513, 514 (Ala. Civ. App. 1999). Thus, as noted in the main opinion in Ex parte W.T.M., 851 So.2d 55 (Ala. Civ. App. 2002), ‘when the trial court uses an improper, higher standard to deny relief to a party requesting a modification of a prior custody order, the appellate court will not review the evidence under the correct lower standard and direct the award of custody,’ but will reverse the judgment and remand the cause ‘for the trial court to make a custody determination, applying *365the correct standard.’ 851 So.2d at 57-58.”
Rehfeld, 885 So.2d at 794-95.
Thus, under Rehfeld, when a trial court denies a custody-modification petition by applying the less stringent best-interests standard, though it should have applied the more stringent McLendon standard, this court may affirm that judgment if it determines that the error was harmless. The obvious rationale behind that holding is that if the petitioner was unable to meet the less stringent of the two standards, it is reasonable to believe he or she also would have been unable to meet the more stringent standard. See Lawley v. Byrd, 689 So.2d 191, 193 (Ala. Civ. App. 1997). Likewise, when a trial court grants a custody-modification petition by applying the McLendon standard, though it should have applied the best-interests standard, this court may also affirm that judgment on the basis of harmless error. Again, the rationale is that if the petitioner was successful in meeting the more stringent of the two standards, despite not being required to do so, it stands to reason that he or she also would have met the less stringent standard. See I.M. v. J.P.F., 668 So.2d 843, 845 (Ala. Civ. App. 1995).
However, as the main opinion correctly points out, this case presents a situation in which the trial court should have applied the less stringent best-interests standard but, instead, denied the custody-modification petition of Jami L. McLendon (“the mother”) because she did not meet the more stringent McLendon standard. Unlike the two examples discussed above, we cannot make the assumption that because the mother was unable to meet the more stringent of the two standards, she necessarily would have been unable to meet the less stringent standard.'Thus, because the trial court improperly applied the more stringent standard under McLendon, Reh-feld requires that we reverse the judgment and remand the cause to the trial court for application of the correct standard. Rehfeld, 885 So.2d at 796 (“Our conclusion that the trial court improperly applied. McLen-don⅛ heavier burden in a custody-modification proceeding where [the best-interests standard] supplied the proper burden of proof necessitates our reversal of the trial court’s judgment and our remand of the cause .... ”), Thus, I cannot concur with the main opinion’s application of the harmless-error rule to the circumstances of this appeal.
I am unpersuaded by the trial court’s statement in response to the mother’s postjudgment motion that it would have reached the same conclusion even if it had applied the correct standard, and our case-law does not allow us to review the evidence under the best-interests standard when the trial court’s judgment clearly states that it applied the McLendon standard.
“ ‘[Wjhen the trial court uses an improper, higher standard to deny relief to a party requesting a modification of a pri- or custody order, the appellate court will not review the evidence under the correct lower standard and direct the award of custody,’ but will reverse the judgment and remand the cause ‘for the trial court to make a custody determination, applying the correct standard.’ [Ex parte W.T.M.,] 851 So.2d [55,] 57-58 [ (Ala. Civ. App. 2002) ].”
Id. at 795.
Because I believe the use of the harmless-error rule as set forth in Rehfeld is inapplicable to the specific circumstances of this case, I would not, as the main opinion does, engage in an analysis of the evidence under the light of the best-interests standard; rather, I would reverse the trial court’s judgment and remand the *366cause for that court to apply the proper standard.